OPINION of the Court, by
Ch. J. Boyle.
This suit was brought by the assignee of a mortgage, without making the mortgagee a party. It appears that the mortgagor was possessed of only an equitable estate in the mortgaged premises. Without deciding what ought to be the rule with respect to the necessity of making the mortgagee a party to a suit by the assignee, when the mortgagor is possessed of a legal estate, we, can have no hesitation in declaring that in a case like the present he must be made a party, either complainant or defendant. We think therefore the circuit court erred in pronouncing a decree for the complainant William H. Slaughter, the original mortgagee not being a party.
The decree must be reversed with costs, and the cause remanded with directions that the complainant have leave to amend his bill, so as to make William H, Slaughter a party.